Citation Nr: 1537961	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right hip disability.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to April 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The issue of entitlement to nonservice-connected pension has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran initially requested a video conference hearing in connection with his appeal.  Thereafter, the Veteran elected to appear at a Central Office hearing.  In a July 2015 statement, the Veteran explained that he would not be able to travel to appear for the Central Office hearing.  In a July 2015 statement, the Veteran's representative requested that the case be remanded to schedule a video conference hearing.  A remand is required to schedule the hearing.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO before a Veterans Law Judge, unless otherwise indicated.  Provide the Veteran, at his most recent address of record, with notice of the date, time and location of his hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



